UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X         1
                                                                         :   t,11\TE f ::
SHURINE E. JACKSON-TORRES,
                     Plaintiff,                                                 19   CIVIL 552 (JCM)

                 -v-                                                                 JUDGMENT

NANCY A. BERRYHILL, ACTING
COMMISSIONER OF SOCIAL SECURITY,
                     Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated December 23, 2019, that the decision of the Commissioner of

Social Security be, and hereby is, reversed and that this action be, and hereby is, remanded for

further administrative proceedings, including offering the plaintiff the opportunity for a hearing,

evaluating the opinion of the treating and other medical sources as required by the regulations, and

in the event plaintiff is found unable to perform her past relevant work, obtain vocational expert

testimony consistent with the regulations, and providing a de novo decision in the case in

accordance with the commissioner's rules and regulations, and pursuant to the fourth sentence of

§ 205(g) of the Social Security Act, 42 U. S C. § 405(g).


Dated: New York, New York
       December 23, 2019

                                                                             RUBY J. KRAJICK

                                                                                Clerk of Court
                                                               BY:
                                                                             ~~  DeputyCerk
